El Juez Asociado Señob De Jesús
emitió la opinión del' tribunal.
Contra la sentencia que declaró con lugar la demanda de este caso, el demandado y el interventor interpusieron este recurso. Dos veces solicitó la demandante apelada su deses-timación y en las dos ocasiones se denegaron sus pretensio-nes. Finalmente vamos a considerarlo ahora en sus méritos.
Conforme aparece de los autos, el demandado José Isabel Aponte era dueño de la finca rústica descrita en la demanda y en un pleito en cobro de dinero que siguió la mercantil demandante contra el expresado José Isabel Aponte, se declaró con lugar la demanda y en satisfacción de la sentencia el márshal de la corte municipal otorgó a favor de la deman-dante escritura de venta, judicial de dicha finca el 19 de febrero de 1938.
El primero de julio siguiente la referida mercantil radicó la demanda de este caso en la Corte de Distrito de Humacao y el día señalado para la primera comparecencia, el 22 de dicho mes, comparecieron la demandante, el demandado y el interventor Isidro Falcón Cuadrado. En aquel acto y en presencia de las partes, manifestó Aponte a la corte que el dueño de la finca era el interventor Falcón Cuadrado y que él, Aponte, venía ocupándola desde el primero de julio de dicho año a virtud de arrendamiento celebrado con Falcón Cuadrado, habiéndole pagado $50 por concepto de dicho arren-damiento. La corte inferior pospuso la primera compare-cencia para una fecha próxima, compareciendo de nuevo las partes, la demandante asistida del abogado Sr. R. A. Arroyo, el demandado en su propia representación y el interventor asistido de su letrado Sr. Luis Mendín Sabat. Se señaló *828día para la segunda comparecencia y en dicha fecha fue some-tido el caso por la prueba documental ofrecida en la primera.
La corte, por los méritos de la prueba, declaró con lugar la demanda y decretó el desahucio del demandado.
El único error señalado por los apelantes es el de haber resuelto la corte el conflicto de la prueba a favor de la demandante. La mera enunciación del señalamiento de error es su mejor refutación. Si hubo conflicto de prueba, al dirimirlo la corte a favor de una de las partes, este tribunal no alterará la conclusión de la corte sentenciadora en ausencia de una demostración de pasión, prejuicio o parcialidad, o de error manifiesto en la apreciación de la prueba. Matías v. Schweitzer, ante, pág. 764.
Arguyen además los apelantes que en este caso existió un conflicto de título y que por consiguiente la corte sentenciadora erró al dirimirlo dentro de este procedimiento de desahucio.
A nuestro juicio no hubo tal conflicto de título que impi-diese a la corte seguir conociendo del caso hasta su final determinación. Para que tal conflicto exista no basta su mera alegación y la presentación de un título manifiestamente inexistente. Es necesario que se aduzca evidencia tendente a demostrar que las pretensiones del demandado son bona fide.
En el caso de Puerto Rico Leaf Tobacco Co. v. Colón, 50 D.P.R. 303, 306, citado por el apelado, refiriéndose a la índole del título capaz de producir un conflicto que no pueda ser dirimido dentro del procedimiento de desahucio dijo este tribunal:
"La cuestión en controversia es si la contención de dueño plan-teada por el demandado es tan evidentemente insubstancial e insos-tenible que no merezca seria consideración o si la prueba en apoyo de la misma era suficiente para suscitar una cuestión digna de ser resuelta por las cortes. Es cuestión bien establecida que reclama-ciones opuestas de título, si son bo*m fide, no pueden ser juzgadas y resueltas en un procedimiento de desahucio. Un pretexto baladí a ese respecto será pasado por alto. Una cuestión aparentemente bona fide, sostenida por prueba que sea suficiente para demostrar *829algún color de la existencia de nn derecho, evidencia suficiente para presentar una cuestión genuina de título, justificará y requerirá la desestimación del procedimiento. No nos detendremos a revisar los casos ya resueltos. Véanse Sentencia del Tribunal Supremo de España del 12 de mayo de 1919 (146 Jurisprudencia Civil 281, 288) ; Segundo González v. Colón, 49 D.P.R. 557; Lippitt v. Llanos, 47 D.P.R. 269; Laureano v. Díaz, 48 D.P.R. 705; Brunet v. Corte, 45 D.P.R. 901, 903; Schuck v. Verdejo, 43 D.P.R. 68, 955; Rubert Hnos. v. Hernández, 43 D.P.R. 960; Mojica v. González, 43 D.P.R. 999, 1000; Ermita v. Collazo, 41 D.P.R. 596; Sucn. Dávila v. Collazo, 41 D.P.R. 174.”
Véase al mismo efecto Cora v. Belgodere, 55 D.P.R. 10, 13.
Examinemos añora en qué consistió el alegado título del interventor. El día señalado para la primera comparecen-cia el demandado Aponte informó al tribunal en presencia del interventor que él había vendido a éste la finca objeto del pleito y que el demandado la ocupaba desde el primero de julio (mes en que se celebró la primera comparecencia) a virtud de contrato de arrendamiento que había celebrado con el interventor, habiéndole satisfecho la cantidad de $50 en relación con dicho contrato. Se presentó por parte del inter-ventor la escritura número 6 de 14 de febrero de 1938 otor-gada por el demandado a favor del interventor ante el nota-rio Sr. Mendm, abogado del demandado y del interventor en este recurso, en la que se expresa que en 2 de abril de 1933 el demandado y su esposa, fallecida en la fecha de la escri-tura, habían vendido verbalmente al interventor la finca en controversia por el precio de $1,500 y que al celebrar dicho contrato oral el interventor pagó a cuenta del precio la can-tidad de $1,000, habiéndose convenido que los $500 restantes los pagaría el interventor en el acto de otorgarse la corres-pondiente escritura. No se fijó fecha para el otorgamiento de tal escritura y consecuentemente tampoco se señaló el ven-cimiento del precio aplazado. Cinco años transcurrieron desde la celebración del supuesto contrato verbal en 1933 hasta el otorgamiento de esta escritura en 1938, y durante todo ese tiempo, conforme se desprende de los autos, el ven-*830dedor continuó en la posesión de la finca sin pagar canon o merced alguna al comprador, a pesar de haber recibido la respetable suma de $1,000 que constituía las dos terceras par-tes del precio. El único requerimiento que hiciera el inter-ventor al demandado sobre entrega de la finca es una carta dirigida por el interventor al demandado, presentada por’ este último en evidencia, la que por su brevedad transcribimos a continuación:
"Bayamón, Puerto Rico, 10 de mayo de 1938. — Sr. don José Isabel Aponte, Aguas Buenas, Puerto Rico.
"Estimado amigo:
"Usted sabe que cuando yo le compré a usted y a sus hijos, por escritura de fecha 14 de febrero del corriente año, ante el Notario Licdo. Luis Mendín Sabat, la finca de 23 cuerdas en el barrio Mu-litas de Aguas Buenas, yo le advertí a usted y a sus hijos que ne-cesitaba que dentro de un término de dos meses, a contar desde la fecha de dicha escritura, me desocuparan la finca, porque pensaba arrendarla, y como ha transcurrido con exceso el plazo que les con-cedí, le suplico, como amigo, que me desocupen la finca lo más pronto posible, pues en caso contrario tendré que hacer uso ante los tribu-nales del derecho que la ley me concede como dueño.
"También les advierto que me he enterado de que ustedes han utilizado maderas de la finca sin mi consentimiento, y esto me per-judica y no es correcto.
"Así es que les prohíbo terminantemente que me sigan cortando maderas en la finca y les requiero que me la desocupen sin ulterio-res avisos.
"De usted afectísimo amigo y s. s., (fdo.) Isidro Falcon." (T. de E., pág. 26.)
Demuestra la transcrita carta que por lo menos hasta el 10 de mayo de 1938, fecha de la misma, el demandado venía ocupando la finca sin pagar canon o merced alguna desde el supuesto contrato verbal de 1933, y demuestra algo más, y es' que no fué hasta el 10 de mayo de 1938 que el interventor, no obstante haber pagado las dos terceras partes del precio, realiza su primer acto de dominio prohibiendo al demandado que continúe utilizando maderas de su finca sin su consen-timiento.
*831Esta evidencia no fue ni pudo ser creída por la corte inferior. La supuesta transacción, por lo inverosímil, demuestra que no es bona fide, y siendo así, actuó correctamente la corte sentenciadora al no estimar la existencia de un conflicto de título y resolver el caso en sus méritos.

Por lo expuesto, procede desestimar el recurso y confirmar la sentencia apelada.

El Juez Presidente Sr. Del Toro no intervino.